Citation Nr: 0818902	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-43 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right great toe injury.

2.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

3.	Entitlement to service connection for residuals of a head 
injury.

4.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1956 to 
January 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.	A June 1987 rating decision denied the veteran's claims of 
entitlement to service connection for residuals of a right 
great toe injury and a stomach condition.  The veteran was 
notified of his appellate rights, but did not file a 
notice of disagreement within one year of the rating 
decision.

2.	Evidence received since the June 1987 rating decision is 
cumulative of the evidence of record at the time of the 
June 1987 denial and does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for residuals of a right great toe 
injury.

3.	Evidence received since the June 1987 rating decision is 
cumulative of the evidence of record at the time of the 
June 1987 denial and does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for a stomach condition.

4.	There is no competent evidence indicating that the veteran 
currently suffers from a disorder related to residuals of 
a head condition.

5.	The veteran does not have a diagnosis of PTSD that 
conforms to the DSM-IV criteria.

CONCLUSIONS OF LAW

1.	The June 1987 rating decision which denied the veteran's 
claim of entitlement to service connection for residuals 
of a right great toe injury and entitlement to service 
connection for a stomach condition is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.	Evidence received since the June 1987 rating decision in 
connection with veteran's claim of entitlement to service 
connection for residuals of a right great toe injury is 
not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.	Evidence received since the June 1987 rating decision in 
connection with veteran's claim of entitlement to service 
connection for a stomach condition is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

4.	Residuals of a head injury were not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.

5.	PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in June 2004.  The 
RO's April 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that in order to successfully reopen a previously 
and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In other words, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that, 
with respect to the veteran's claims of entitlement to 
service connection for residuals of a right great toe injury 
and a stomach condition, VA provided the veteran with all 
necessary and proper VCAA notice.  In this regard, as noted 
above, the April 2004 letter notified the veteran of the 
evidence and information necessary to establish entitlement 
to his underlying service connection claim.  In addition, the 
April 2004 letter informed the veteran of the basis for the 
RO's previous denial.  The April 2004 letter also provided 
appropriate notice regarding what constitutes new and 
material evidence and specifically informed him what evidence 
and information was necessary to reopen his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, supra.  However, the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claims.  Therefore, any questions as to the 
appropriate disability rating or effective date to be 
assigned have been rendered moot, and the absence of notice 
regarding these elements should not prevent a Board decision.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  See also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Detroit 
VA Medical Center (VAMC) have also been obtained.  The 
appellant had not identified any additional records that 
should be obtained prior to a Board decision.  The Board 
observes that the veteran is in receipt of Social Security 
Administration (SSA) benefits, and related records are not 
included in the record.  However, after being contacted by 
VA, SSA responded that the veteran's records have been 
destroyed and are unavailable.  Therefore, VA's duty to 
further assist the veteran in locating additional records has 
been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's service connection claims, and the Board notes that 
the evidence of record does not warrant one. See 38 C.F.R. § 
3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that he suffers from 
PTSD or a condition related to residuals of a head injury.  
In light of the absence of a current diagnosis of PTSD or a 
condition related to residuals of a head injury, the veteran 
has not satisfied the requirements of McLendon.  As such, VA 
is not required to provide him with a VA examination in 
conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.




	(CONTINUED ON NEXT PAGE)

Analysis

I.	New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
October 2003, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

In a June 1987 rating decision, the veteran's claim of 
service connection for residuals of a great toe injury was 
denied on the basis that he did not then suffer from a right 
toe condition.  In addition, the veteran's claim of service 
connection for a stomach condition was denied on the basis 
that the claimed disability was not etiologically related to 
his active service.  The veteran was notified of his 
appellate rights, but did not initiate an appeal of the 
decision; therefore, the RO's June 1987 decision is final.  
38 U.S.C.A. § 7105.

In October 2003, the veteran submitted an application to 
reopen his claims of entitlement to service connection for 
residuals of a right great toe injury and a stomach 
condition.  In a June 2004 rating decision, the RO denied his 
application to reopen due to a lack of new and material 
evidence.  Evidence received prior to the June 1987 rating 
decision included service medical records and a 1972 report 
of hospitalization.  As noted above, according to the June 
1987 rating decision, the RO denied the veteran claims for 
service connection because the veteran did not then suffer 
from a disability of the right great toe and his claimed 
stomach condition is not etiologically related to his active 
service.  Specifically, the RO found that the veteran did not 
develop a duodenal ulcer until 1966, eight years after his 
active service.

New evidence received since the June 1987 RO rating decision 
includes VA treatment records and reports dated June 2003 
through March 2004.  The Board observes that the VA treatment 
records and reports noted above indicates the veteran 
currently suffers from peptic ulcer disease but provides no 
comment or opinion regarding any relationship between his 
current condition and active service.  In addition, there is 
no competent evidence that the veteran currently suffers from 
a condition related to residuals of a right great toe injury.

After careful review, the Board concludes that newly received 
evidence is duplicative of the record prior to the June 1987 
rating decision, and does not raise a reasonable possibility 
of substantiating the veteran's claim.  The VA treatment 
records and reports do not contain any competent medical 
evidence linking the veteran's current peptic ulcer disease 
to his active service.  Rather, the new medical evidence does 
nothing more than show that the veteran continues to suffer 
from this disorder.  In addition, the newly submitted 
evidence provides no indication that the veteran suffers from 
a condition related to residuals of a right great toe injury.  
As such, the veteran's appeal must be denied.

II.	Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Residuals of a Head Injury

The veteran contends that he currently suffers from a 
disorder related to an in-service head injury.  Service 
treatment records are absent any complaint or findings of a 
head injury in service.  A June 1968 Report of Medical 
History, completed by the veteran upon separation from active 
service, indicates no history of illness or injury.  In 
addition, the veteran's June 1968 Report of Medical 
Examination indicates a normal clinical evaluation.

The Board notes that there is no evidence that the veteran is 
currently diagnosed with a disorder related to residuals of a 
head injury.  The veteran has provided no competent medical 
evidence indicating he currently suffers from such a 
disorder.  Without a current diagnosis of a disability, the 
Board cannot grant service connection.  To prevail on the 
issue of service connection, there must be medical evidence 
of a current disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability). 

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a disorder related to residuals of 
an in-service head injury.  The veteran has produced no 
competent evidence or medical opinion in support of his claim 
that he suffers from such a condition, and all evidence 
included in the record weighs against granting the veteran's 
claim.  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2007) (pertaining to 
combat veterans).

A review of the veteran's VA medical records indicates he has 
neither sought nor received treatment for PTSD.  There is no 
competent evidence of record that he suffers from PTSD.  The 
veteran did not respond to VA's request for information 
regarding any treatment or his claimed stressors.  As noted 
above, the veteran was not afforded a VA examination due to 
his lack of a current diagnosis.  See Charles v. Principi, 16 
Vet. App. 370 (Vet App. 2002) (VA must obtain a medical 
opinion when there is competent evidence of a current 
disability and evidence indicating an association between the 
veteran's disability and his active service).

According to 38 C.F.R. § 4.125(a) (2007), service connection 
for PTSD is warranted only when there is a diagnosis of PTSD 
which conforms to diagnostic criteria under DSM-IV.  Without 
evidence of such diagnosis, the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.  No further discussion of the two remaining elements of 
a PTSD service connection claim is necessary.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for residuals of a great toe injury has 
not been submitted.  The appeal is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for a stomach condition has not been 
submitted.  The appeal is denied.

Service connection for residuals of a head injury is denied.

Service connection for PTSD is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


